HamiltoN, Judge,
delivered tbe following opinion':'
Tbis cause was argued December 24 on plaintiff’s motion for preliminary injunction and defendants’ motion to dismiss. Tbe defendants introduced evidence tending to show that tbe strike was due to improper actions of tbe railroad company, and argued as a matter of law that tbe United States had no proprietary interest in tbe sugar or responsibility for its production, as it bad in the matter of coal and tbe railroads in tbe Hayes Case at Indianapolis. '
Tbe court asked counsel for tbe government for‘light upon tbe subject whether it. would be consistent with tbe government’s view of tbe case to amend or otherwise bring tbe railroad company in as a party defendant, so that tbe court could ■bear both sides of tbe strike matter, which was so earnestly pressed by tbe defendants, and thus perhaps be enabled to do complete justice, intimating that tbe facts might develop that tbis was a case where justice should not be done by halves.
*456No briefs bave been filed, or amendment made, but now on December 30 tbe district attorney comes and files a memorandum stating that tbe Attorney General of Porto Pico and tbe Federal district attorney bad prepared a bill in bebalf of tbe people of Porto Pico, looking to a receivership of tbe American Pailroad Company, which would accomplish tbe purpose the court bad in mind; but that tbe strikers and the railroad company bave meanwhile agreed upon arbitration and tbe said railroad is regularly operating and performing tbe duties of a common carrier.
Plaintiff’s attorney asks leave to dismiss its bill, tbe restraining order necessarily going with tbe bill.
1. Under tbe circumstances there can be no decision of tbe question asked by tbe court as to making tbe railroad a party. There being no strike, it is not necessary to determine who should be parties to tbe proceeding. Tbe other question, however, as to whether tbe United States can bring a suit against strikers where the production or distribution of a food product is involved, should not be left undetermined, as tbe case was submitted upon, that point, and it may be of importance in tbe future if not in this particular litigation.
Tbe Lever Act in question approved August 10, 1917, amended October 22, 1919, malees it a penal offense to interfere with tbe production or distribution of food products. Sugar is in this class. It is idle to say that tbe United States, with their vast Navy and Army still large, even without counting many officials and employees, are not interested even on tbe property side of tbe question. But tbe question is even broader. As Judge Anderson said in tbe Hayes Case at Indianapolis: “This case involves solely tbe question of' enforcing tbe law. It is my *457absolute duty to uphold the law, which no one man and no body of men has the right to override. Were we to admit to even the slightest degree a contrary right, we would undermine the foundations of the Republic. The government is right in seeking to uphold its own laws and in asking its court to aid it. These men have done an illegal act from which irreparable injury results to the complainant.” This case has not been appealed, and its'principles are adopted so far as appli cable to the case at bar. The government’s resort to the courts to enforce its own laws is not only justifiable, but a valuable precedent. It is easier, more efficacious, and without the objections inherent in the forcible measures which have in the past been applied in unlawful strikes. The rule that an injunction does not lie to prevent a crime does not apply to a class of cases where the crime is not one committed upon an individual, but upon the United States and all its citizens.
2. This must not be taken as a condemnation of the right to work or the right to strike. This court has in this case nothing to do with the controversy between the railroad company and its employees, or, as it is usually, expressed, the controversy between capital and labor. There must be some way -found of adjusting these, or the body politic will be paralyzed, but this adjustment has not been by law committed to the courts except so far as some infringement of a constitutional or Federal right of life, liberty, or property is concerned. When any of these are violated, and there is some established procedure either to prevent, restore, or punish, the duty of the court is clear, and there would be no hesitation on the part of the judiciary. This is true whether the rights violated be those of employers or employees ; for there is no respect of persons in the courts. The *458case at bar, however, is not of this character. It is of an even higher nature, being brought under an act passed under the war power to meet special emergencies as to public policy in a case where the emergency has arisen.
It seems proper to determine this point of the jurisdiction of the court before granting the motion of the government to dismiss the case.
The motion of defendants to dismiss is denied. That of the plaintiff is granted. It is so ordered.